Citation Nr: 0605956	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-27 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1945.   He died in July 2003.  The appellant is the 
veteran's surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 RO decision.  

The appellant testified before the undersigned Veterans Law 
Judge at videoconference hearing in March 2005.  A transcript 
of her hearing has been associated with the record.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.  

2.  The veteran died in July 2003.  The immediate cause of 
his death was cardiac arrest due to coronary artery disease.  

3.  At the time of the veteran's death, service connection 
was in effect for choriorethinitis of the left eye, left 
mandible fracture, disfiguring facial scar, left-sided 
hearing loss, residuals of fracture of the left maxilla and 
parietal bone; the veteran had a 60 percent combined rating 
and had been assigned a total compensation rating based on 
individual unemployability (TDIU), effective on April 2, 
1997.  

4.  The veteran is not shown to have manifested heart disease 
in service or for many years thereafter.  

5.  The fatal cardiac arrest due coronary artery disease is 
not shown to have been due to any event or incident of 
service or to have been caused or aggravated by a service-
connected disability.  

6.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  

7.  The veteran was not shown to have been totally disabled 
due to service-connected disability for 10 years prior to his 
death.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by coronary artery 
disease was not due to disease or injury that was incurred in 
or aggravated by service; nor may any be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1310, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2005).  

2.  A service-connected disability is not shown to have 
caused or contributed substantially or materially in 
producing the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).  

3.  The appellant's claim for DIC benefits pursuant to 38 
U.S.C.A. § 1318 lacks legal merit and must be denied as a 
matter of law.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 
C.F.R. §§ 3.22, 20.1106 (2005); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in September 2003 
advised the appellant of the type of evidence necessary to 
substantiate a claim for service connection for cause of 
death.  

In this letter, the RO also advised the appellant of her and 
VA's responsibilities under VCAA, to include what evidence 
she should provide and what evidence VA should provide.  

Further, in the December 2003 rating decision, the RO advised 
the appellant of the type of evidence needed to support her 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1318.  

In the July 2004 Statement of the Case, the appellant was 
advised to identify any additional evidence that she believed 
might be relevant to her claim and what VA would do to assist 
her in the development of her claim.  

As to the VA's duty to assist the appellant in obtaining all 
relevant records, the Board finds that VA has made every 
reasonable effort to locate available records.  The appellant 
was accorded at personal hearing that was held in March 2005.  

In the Board's opinion, the appellant has been afforded every 
opportunity to submit evidence in support of her claims.  The 
RO informed her of the VCAA considerations, solicited 
evidence, considered her claim again in light of additional 
evidence she submitted with waiver of RO consideration in 
April 2005.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claims.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


Service connection for the cause of the veteran's death

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially contends that retained 
shrapnel embedded in the soft tissues of the face migrated 
into the veteran's lymph nodes and caused his death.  See 
VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).  

The appellant has submitted the certificate of death, which 
lists the immediate cause of the veteran's death from cardiac 
arrest due to coronary artery disease.  However, the veteran 
was not service-connected for any heart disease and the 
appellant asserts that the veteran never experienced any 
heart problems.  She testified that the veteran retained 
foreign bodies in his head that caused him constant pain and 
affected his psychiatric health.  

At the time of the veteran's death, service connection was in 
effect for choriorethinitis of the left eye, left mandible 
fracture, disfiguring facial scar, left-sided hearing loss, 
residuals of fracture of the left maxilla and parietal bone; 
the veteran had a 60 percent combined rating and had been 
assigned a total compensation rating based on individual 
unemployability (TDIU), effective on April 2, 1997.  

The medical evidence in record reflects that the veteran 
sought VA treatment for pain and limited jaw movement for a 
one-month period in 1992.  It was discovered that the veteran 
had two parts of a bullet localized in the infratemproal 
fossa and the anterior wall of the left maxilla.  

At the time, the veteran's medical history was indicative of 
transurethral resection of the prostate in 1987 and bilateral 
inguinal hernia repair.  Bone fragments and a foreign body 
were surgically removed without complications.  

In a December 1992 VA dental service notation, it was 
reported that the veteran was negative for heart problems, 
diabetes, asthma or any other lung problems.  In a May 1997 
x-ray report, it was noted that the veteran had a 3x4-
millimeter (mm) metallic density located in the anterior soft 
tissues of the left maxillary.  No other abnormality was 
observed.  

On a VA examination in May 1997, the veteran was noted to 
have good results from the 1992 jaw surgery with the ability 
to open his mouth almost normally.  The veteran reported his 
ability to eat all food consistencies and was not restricted 
to a pureed or liquid diet.  He also reported no periods of 
jaw pain flare-up or chewing difficulty after the 1992 jaw 
surgery.  

On examination, the veteran was observed to speak 
comprehensively and without fatigue.  The examiner observed 
no weakness or fatigue of the jawbone.  The examiner reported 
the absence of any masses, tenderness, crepitus, swelling, 
shortening, false motion or deformity of the jawbone.  

The impression was that of status post mandibular and jaw 
injuries with foreign body removal in 1992.  The examiner 
reported improvement in symptomatology with no significant 
restriction of activities of daily life at the present time 
on the basis of the in-service injuries to the jaw and left 
mandible fracture.  

On VA examination in October 1997, the veteran complained of 
having chest pain without radiation that was related to gas 
and was not considered angina.  The veteran complained of low 
back pain and balance issues secondary to his left ear injury 
and cephalgia.  

An examination of the neck was negative.  The veteran was 
noted to have normal sinus rhythm.  The examiner found the 
veteran unemployable due to his severely incapacitating, 
service-connected disabilities.  

In a March 1998 VA gastrointestinal service notation, the 
veteran was noted to have a normal electrocardiogram and 
normal jugular venous pressure.  A cardiovascular examination 
was normal with no murmur, rub, or gallop.  His lungs were 
clear to percussion and auscultation.  

In a December 1999 VA primary care note, the veteran reported 
having intermittent jaw pain with history of facial injury.  
He also reported chest pain with mild shortness of breath 
"off and on for a few years."  

The chest pain and shortness of breath were noted to not 
occur with exertion but lasted for a couple of hours.  The 
examiner assessment included a notation of "chest pain, not 
clearly cardiac."  

In a June 2000 VA primary care note, the veteran was noted to 
have had a normal EKG in February 2000 with normal heart 
examination.  Chest pain was noted to come "mostly with 
eating" and was "not associated with exertion."  

The veteran was negative for any history of myocardial 
infarction, hypertension or coronary artery disease.  A 
history of partial gastrectomy for ulcers was noted.  

In an October 2001 VA outpatient treatment record, it was 
noted that the veteran was an ex-smoker who quit tobacco use 
in 1973.  

VA treatment records dated in 2002 reflected audiological 
treatment, hearing aid maintenance, and essentially negative, 
regular primary care checkups.  

In a May 2003 primary care note, it was noted that the 
veteran's blood pressure was lower at 124/74.  He was found 
to be in no acute distress and in good spirits.  The veteran 
denied having depression.  An examination of the heart, 
abdomen and groin were negative with only limited range of 
motion in the hips observed.  

In a July 2003 private emergency room report, it was noted 
that the veteran's chief complaint was lump of the left neck.  
The veteran reported a sudden onset of a lump on the left 
side of his neck that was not painful.  The veteran had no 
sore throat or systemic symptoms.  

The examiner noted an unremarkable past medical history.  On 
examination, the veteran was noted to be in no acute 
distress.  The examiner reported a 2-centimeter (cm) lymph 
node in the left anterior neck that was mobile and nontender.  
Throat was normal with no lesions in the mouth.  

The examiner's assessment was that of lymphadenopathy 
(swelling of the lymph node).  The veteran was instructed to 
return if the swelling did not improve.  


Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.303. See also 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Based on it review of record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.  

First, the Board finds that the evidence of record does not 
show that the veteran developed heart problems in service or 
for many years thereafter.  In fact, there is a documented 
negative history for any heart disease in the veteran other 
than a family history on his father's side.  The medical 
evidence in this case shows that the veteran's complaints of 
chest pain were attributed to gastric pain and not angina.  

There were no reports or diagnoses of heart disease prior to 
the veteran's death in 2003 from cardiac arrest.  There is no 
competent evidence that provides a basis for linking the 
development the heart problems to any event or incident of 
service.  

While the appellant has argued that the veteran's service-
connected SFW residual disabilities caused the veteran's 
death, the Board notes that no information contained in the 
record tends to support these assertions.  The medical 
evidence does not establish any neck pain symptomatology that 
has ever been attributed to the veteran's service-connected 
SFW residual disabilities.  

Although the Board accepts the credibility of the appellant 
as to what she was told by the veteran and what she felt, she 
is not considered competent to diagnose the nature of any 
medical problems he may have experienced in service or prior 
to 1997.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In fact, the RO obtained a VA medical opinion regarding the 
cause of the veteran's death.  The examiner was asked to 
address the appellant's contention that the veteran did not 
have coronary artery disease but that the veteran's death was 
due to a retained foreign body that traveled to the lymph 
node and ultimately led to his death.  

In this regard, the VA examiner noted a review of the 
veteran's claims file.  The examiner reported that "[he 
knew] of no scientific information relating to a SFW 
travelling to a lymph node that would cause death."  The 
examiner opined that a retained foreign body was not 
responsible for the veteran's death.  

In addition, given the appellant's testimony and lay 
statements, there is no other potentially obtainable 
competent evidence that would tend to support the claim.  

In summary, as the preponderance is against the claim, the 
benefit-of-the-doubt rule does not apply and the appeal must 
be denied.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


DIC benefits pursuant to 38 U.S.C.A. § 1318

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to a benefits-eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  

The Court concluded that the language of 38 C.F.R. § 3.22(a) 
would permit a DIC award where it is determined that the 
veteran "hypothetically" would have been entitled to a total 
disability rating for the required period if he or she had 
applied for  compensation during his or her lifetime.  

A final regulation pertaining to DIC benefits for survivors 
of certain veterans rated totally disabled at time of death 
was promulgated, effective January 21, 2000.  See 65 Fed. 
Reg. 3,388-3,392 (2000), codified at 38 C.F.R. § 3.22 (2003).  

That final regulation established an interpretive rule 
reflecting VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for CUE by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  

The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(1311 and 1318) in conflicting ways.  

The Federal Circuit remanded the case and directed VA to stay 
all proceedings involving claims for DIC benefits under 38 
U.S.C. § 1318 where the outcome was dependent on 38 C.F.R. § 
3.22 pending the conclusion of expedited rule making.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  

The Federal Circuit held that VA could properly construe the 
"entitled to receive" language of sections 1311(a)(2) and 
1318 in the same way, and could properly construe the 
language of the two statutory sections to bar the filing of 
new claims, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims.  

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  Because 
the Federal Circuit upheld in NOVA I VA's position that the 
amendments to 3.22 were "interpretative", the amendments did 
not make "new law" but merely interpreted existing law, that 
is, the amendments clarified the meaning that the statute had 
all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.  


Analysis

In this case, at the time of his death, the veteran was in 
receipt of a total (100 percent) evaluation based on 
individual unemployability due to service-connected 
disabilities from April 2, 1997, a period of time less than 
10 years from his death in July 2003.  

Prior to April 2, 1997, his combined service-connected 
disability rating was 50 percent from that date and 60 
percent from April 2, 1997.  

As such, the veteran did not meet the statutory duration 
requirements for a total disability rating at the time of 
death in July 2003.  

Additionally, there is no evidence that the veteran was 
entitled to receive compensation for a service-connected 
disability(ies) rated totally disabling, nor has it been 
claimed that his not being in receipt of total disability 
compensation when he died was due solely to CUE in a VA 
decision concerning an issue of service connection, 
disability evaluation, or effective date.  

In short, because the veteran was never rated totally 
disabled for any requisite periods, there has been no 
allegation of CUE in prior VA decisions, and because there is 
no other basis for providing DIC in this case, the 
appellant's claim for DIC benefits under the provisions of 
Section 1318 must be denied due to the absence of legal merit 
or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board concludes that the requirement of 38 U.S.C.A. § 
1318 that the veteran be in receipt of compensation at the 
100 percent rate due to service-connected disability for a 
period of 10 or more years prior to his death in April 2002, 
or, would have been but for CUE in a prior decision, has not 
been met.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependency and Indemnity Compensation under the provisions of 
38 U.S.C. § 1318 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


